Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered December 4, 2002, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Pursuant to a negotiated plea agreement which included the waiver of the right to appeal, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 4V2 to 9 years. Upon our review of the record and defense counsel’s brief, we agree with defense counsel that there are no nonfrivolous issues that can be raised on appeal. The judgment is, accordingly, affirmed and defense counsel’s application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.